DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 143, as shown in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 2 in the second to last line, the work “connector100” should read --connector 100--.  On page 4 in line 12, the word “fo0r” should read --for--.  On page 4 line 15, the phrase “Y axis” should read --Y-axis--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Lu teaches, as shown in figures 3-4 and 8: “An electrical connector 100 comprising: an insulative housing 110 having a mating slot (surrounding 120 in figure 3); a contact module 120 received in the insulative housing 110… and a metallic inner shield 150 secured between the insulative housing 110… wherein the metallic inner shield 150 has a planar portion (between 150b in figure 3) adjacent to the side wall of the insulative housing 110 and a pair of bulging portions 150b at two opposite ends of the planar portion”.
Lu does not teach: “a metallic outer shell enclosing the insulative housing and having a latching portion spaced apart from a side wall of the insulative housing”.
In the same field of endeavor before the effective filing date of the claimed invention, Lu et al. teaches, as shown in figure 1: “a metallic outer shell 15 enclosing the insulative housing 11 and having a latching portion 15A spaced apart from a side wall of the insulative housing 11”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lu et al. with the invention of Lu in order to so the mating connector can more easily be inserted (Lu et al., column 9 line 14-31).
Neither Lu nor Lu et al. teach the metallic inner shield secured between the insulative housing and the metallic outer shell or “the latching portion of the metallic outer shell and the planar portion and the bulging portions of the metallic inner shield together define an engaging groove”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-4 include all the limitations of claim 1 and are therefore also allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Drawings and Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831